DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 06/03/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Steinberg US20110290893.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 4 recite “… turn on the thermal energy generator … without changing the thermostat temperature setpoint” [emphasis added]. Instant specification is silent to this exclusionary feature.   The mere absence of a positive recitation is not basis for an exclusion. MPEP 2173.05(i).  Examiner considers the paragraphs 9, 23-34 and 42 of instant specification and does not find support for the exclusionary limitation. 
	Claims 2, 5, 8-13 fail the written description requirement by virtue of dependency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 8-13  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recite “the thermal generator”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the limitation references the thermal energy generator previously recited in the claims or establishes a new thermal generator.  Examiner interprets the limitation a referencing the thermal energy generator previously recited in the claims. 
Claims 2, 5, 8-13 are indefinite by virtue of dependency. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 8-13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Morjaria GB2501765 in view of Howes US20180128501 in view of Steinberg US20110290893.
Regarding claim 1, Morjaria GB2501765 discloses a system comprising: 
a thermostat (Fig. 1, 106) for controlling a thermal energy generator (102) for a building based on a thermostat temperature setpoint;
a thermostatic radiator valve (TRV 108); 
wherein the thermostatic radiator valve is configured to:
	adjust a flow of heat transfer fluid from the thermal energy generator entering a heat exchanger based on a defined temperature setpoint from a user (abstract), 
the thermal energy generator and the heat exchanger configured to heat or cool a room of the building (boiler and radiators seen in Fig. 1), the thermostatic radiator valve is situated in the room, the room having a room temperature (Fig. 1).

Morjaria does not expressly disclose the thermostatic radiator valve configured to send directly to the thermostat a command to turn on the thermal energy generator
Even if the thermostat has already reached the thermostat temperature setpoint and the thermal generator has already previously been shut down by the thermostat in reaching the thermostat temperature setpoint
when a new defined temperature set point input at the thermostatic radiator valve is received from a user that requires heating the room if a difference between the new defined temperature setpoint and the room temperature has a same sign as a gradient of temperature to be generated by the thermal energy generator, without changing the thermostat temperature setpoint. 

Morjaria does teach sending to the thermostat a command to trigger the thermal energy generator if a difference between the defined temperature setpoint and the room temperature has a same sign as a gradient of temperature to be generated by the thermal energy generator (page 5 ¶3-¶6, control information from the TRV is transmitted to the thermostat by way of the relay) even if the thermostat temperature is achieved in the room (page 5 ¶2). Morjaria teaches individual Zone control and activating the boiler in order to meet the demands of zones (page 4). Morjaria teaches turning the boiler on or off (at least claim 2)

Howes US20180128501 teaches a thermostatic radiator valve system wherein the thermostatic radiator valve is configured to send a demand signal directly to a controller (¶27, Fig. 4) to trigger the thermal energy generator in a shut down mode (¶21, activation signal is sent to a deactivated boiler; Fig. 4, block 116) when receiving a new defined temperature setpoint input at the thermostatic radiator valve from the user that requires heating  (¶28 the radiator valve includes a local user interface for inputting a new set point temperature)
if a difference between the defined temperature setpoint and the room temperature has a same sign as a gradient of temperature to be generated by the thermal energy generator (¶25) even if the thermostat temperature is achieved in the room (¶28, each thermostatic radiator valve includes a local user input for adjusting the setpoint temperature).   Howes teaches that such configurations allow for providing both local user input and centralized control of the system thereby meeting user desires of 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Morjaria with local input and demand signaling thermostatic radiator valves such as taught by Howes since doing so amounts to a known technique for improving similar systems in the art with the known predictable results of providing both local user input and centralized control of the system thereby meeting user desires of comfort and efficiency.
Fadell et al. US20150276239 teaches an environmental control system wherein 

Regarding the Thermostatic radiator valve configured to “send directly to the thermostat a command”, instant specification teaches
 "the TRV comprising communication link to a thermostat controlling the heat generator based on a thermostat temperature setpoint and an input interface configured to allow a user to enter a defined temperature setpoint or acquire the defined temperature setpoint; wherein the TRV is configured to send to the thermostat a command to trigger the heat generator if the defined temperature setpoint is higher than the room temperature and the thermostat has reached the thermostat temperature setpoint. Such a TRV is able to directly trigger the heat generator when a temperature higher than the thermostat temperature setpoint is required in a room.”   [emphasis added].  
Instant specification describes the TRV directly triggering the heat generator as sending a command to the thermostat to trigger the heat generator. The term “directly” when given the broadest reasonable interpretation in light of the specification, allows for intervening elements such as a thermostat or other device which then triggers the heat generator.   Further, instant specification and claims 10-13 interpose a relay between the thermostat and TRV. In order to meet the requirements of directly to the thermostat a command must encompass embodiments which interpose a relay or other device between the TRV and the thermostat.  
Regarding the limitation “even if the thermostat temperature has been achieved in the room”, instant specification teaches:
“The advantage of such a TRV is to allow a user to heat up a room by enabling the TRV in this room to trigger the heat generator 10 directly, even if the thermostat temperature setpoint is achieved. Indeed, in such a case, having achieved its thermostat temperature setpoint (i.e. Tr1 is higher than 61), the thermostat normally orders the heat generator 10 to shut down because no further heating in this room is needed. Thanks to the TRV of the invention, a user is able to impose via the input interface of the TRV a new defined temperature setpoint T2 to the TRV in this room. Should this new defined temperature setpoint T2 be higher than the measured temperature in the room where T2 is imposed, the TRV sends a command to the thermostat 60 to trigger the heat generator 10 previously shut down, and this even if the thermostat temperature setpoint 61 is achieved in this room.”(instant specification, filed 12/19/2017, ¶26). 
This feature, as explained by the specification is met by a system which triggers the heat generator when a user imposes a new temperature set point after the previous temperature set point has been reached.  The limitation is met if a system is configured to allow a user to impose a new temperature set point T2, thereby triggering the heat generator, even if the prior set point T1 has been met.  Morjaria expressly teaches allowing a user to manually adjust the temperature setpoint (page 5 ¶2).    Howes, similarly teaches users manually adjusting the temperature setpoint ¶28.  

Steinberg US20110290893 teaches a HVAC and thermostat control system and method wherein a manual override is interpreted an based on rules determines if the original set point should be revised or to revert to the original setpoint after a period of time, in other words, the original set point it unchanged in at least some situations (¶145, Fig. 18 block 1812).   Steinberg teaches that such an 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the combined references with the Steinberg’s algorithm for interpreting a manual override since doing so amounts to a known technique for controlling HVAC systems with the known predictable results of identifying stable or transient changes to a user’s schedule or behavior.  


Regarding claim 2, he previously combined references teach the system of claim 1, wherein the command is sent via one of: a powerline network, a cable network, a wireless network, and internet (Morjaria, claim 1). 

Regarding claim 4, Morjaria GB2501765 discloses a method comprising:
controlling, by a thermostat (106), a thermal energy generator (102) for a building based on a thermostat temperature setpoint; 
adjusting, by a thermostatic radiator valve, a flow of heat transfer fluid from the thermal energy generator entering a heat exchanger based on a defined temperature setpoint from a user (page 5), the thermal energy generator and the heat exchanger configured to heat a room of the building, the thermostatic radiator valve is situated in the room, the room having a room temperature (Fig. 1); 
sending to the thermostat a command to trigger the thermal energy generator if a difference between the defined temperature setpoint and the room temperature has a same sign as a gradient of temperature to be generated by the thermal energy generator (page 5 ¶3-¶6, control information from the TRV is transmitted to the thermostat by way of the relay) even if the thermostat temperature is achieved in the room (page 5 ¶2). 

Morjaria does not expressly disclose sending directly, by the thermostatic radiator valve, to the thermostat a command to turn on the thermal energy generator even if the thermostat has already reached the thermostat temperature setpoint and thee thermal generator has already previously been shut down by the thermostat in reaching the thermostat temperature setpoint when a new defined temperature set point input at the thermostatic radiator valve is received from the user that requires heating if a difference between the new defined temperature setpoint and the room temperature has a same sign as a gradient of temperature to be generated by the thermal energy generator, without changing the thermostat temperature setpoint. 

Morjaria does teach sending to the thermostat a command to trigger the thermal energy generator if a difference between the defined temperature setpoint and the room temperature has a same sign as a gradient of temperature to be generated by the thermal energy generator (page 5 ¶3-¶6, control information from the TRV is transmitted to the thermostat by way of the relay) even if the thermostat temperature is achieved in the room (page 5 ¶2). Morjaria teaches individual Zone control and activating the boiler in order to meet the demands of zones (page 4). Morjaria teaches turning the boiler on or off (at least claim 2)

Howes US20180128501 teaches a thermostatic radiator valve system wherein the thermostatic radiator valve is configured to send a demand signal directly to a controller (¶27, Fig. 4) to trigger the thermal energy generator in a shut down mode (¶21, activation signal is sent to a deactivated boiler; Fig. 4, block 116) when receiving a new defined temperature setpoint input at the thermostatic radiator valve from the user that requires heating (¶28 the radiator valve includes a local user interface for inputting a new set point temperature)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Morjaria with local input and demand signaling thermostatic radiator valves such as taught by Howes since doing so amounts to a known technique for improving similar systems in the art with the known predictable results of providing both local user input and centralized control of the system thereby meeting user desires of comfort and efficiency.
The limitations “send directly to the thermostat a command”, and “even if the thermostat temperature has been achieved in the room” are discussed in further detail above. 

Steinberg US20110290893 teaches a HVAC and thermostat control system and method wherein a manual override is interpreted an based on rules determines if the original set point should be revised or to revert to the original setpoint after a period of time, in other words, the original set point it unchanged in at least some situations (¶145, Fig. 18 block 1812).   Steinberg teaches that such an algorithm helps in identifying stable or transient changes to a user’s schedule or behavior thereby allowing programming or scheduling of the thermostat accordingly (¶145-146).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the combined references with the Steinberg’s algorithm for interpreting a manual override since doing so amounts to a known technique for controlling HVAC systems with the known predictable results of identifying stable or transient changes to a user’s schedule or behavior.  

Regarding claim 5, the previously combined references teach the method according to claim 4, further comprising sending the command via one of: a powerline network, a cable network, a wireless network, and internet (Morjaria, claim 1).  
Regarding claim 8, he previously combined references teach the system of claim 2, wherein the thermostatic radiator valve comprises an input interface configured to allow a user to enter a defined temperature setpoint (Howes, ¶32, ¶28).
Regarding claim 9, he previously combined references teach method of claim 4, comprising entering a defined temperature setpoint at an input interface of the thermostatic radiator valve (Howes, ¶32, ¶28).
Regarding claim 10, he previously combined references teach the system of claim 2, further comprising a relay configured to be connected to the thermostat and the thermostatic radiator valve (Morjaria, relay 104 Fig. 1), further configured to allow a user to define the temperature setpoint from a remote user terminal that communicates to the thermostatic radiator valve via the relay (Morjaria, abstract).
Regarding claim 11, he previously combined references teach the method of claim 4, further comprising connecting a relay to the thermostat and the thermostatic radiator valve (Morjaria, relay 104 Fig. 1), and defining the temperature setpoint from a remote user terminal that communicates to the thermostatic radiator valve via the relay (Morjaria, abstract).
Regarding claim 12, he previously combined references teach the system of claim 10, wherein the remote user terminal is a web application, a smartphone, or a tablet (Morjaria, abstract).
Regarding claim 13, he previously combined references teach the method of claim 11, wherein the remote user terminal is a web application, a smartphone, or a tablet (Morjaria, abstract).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DEEPAK A DEEAN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762